DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to product, classified in H01L 33/0004.
II. Claims 6-20, drawn to product-by-process, classified in H01L33/0005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the instant product can be processed by materially different process such evaporation method to produce quantum dots as alternative to using solution. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal See MPEP 2113.
A telephone call was made to Mr.Turocy on 8/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al(US 2018/0342645) in combination with Miki(US 2018/0156961) .
With respect to claim 1, Chou et al teach a core-shell type light-emitting quantum dot, comprising: an alloy core consisting of Cd, Se, Zn, and S$ and having an element ratio of Zn
and S each accounting for 30% to 50% of the alloy core, with a content of Cd and Se
gradually decreasing outward from a center of the alloy core; and a shell layer having a sphalerite structure and being coated on a surface of the alloy core (abstract, para 0014, 0029-0032).  Chou et al do not teach a shell layer having a sphalerite structure. Miki ‘961 teach ZnS has sphalerite structure (see para 0038).  It would have been obvious to one of ordinary skill in the art to form ZnS in sphalerite because Miki teach ZnS with spahlerite is effective light emitting devices.

With respect to claim 2, Chou et al teach  the core-shell type light-emitting quantum dot, which has a D90 particle size of from 12 to 15 nanometers, wherein the alloy core has a radius of 3 nanometers
or less(abstract, para 0014, 0029-0032)

With respect to claim 3, Chou et al do not teach the core-shell type light-emitting quantum dot, which has an appearance of a polygon with a plurality of corne (abstract, para 0014, 0029-0032). Quantum dots in polygon shape is well known in the art. (see Chen et al (US 2020020356) see fig.1 and para 0092)

With respect to claim 4, Chou et al teach the core-shell type light-emitting quantum dot, wherein the shell layer consists of ZnS.(abstract, para 0014, 0029-0032)

With respect to claim 5, Chou et al teach the core-shell type light-emitting quantum dot, which has an element ratio of Cd and Se each accounting for 3% to 10% of the alloy core (abstract, para 0014, 0029-0032)

With respect to product-by-process claims, 6-20, which depends on product claim 1-5 do not add any structural changes to product claims, so claims 6-20 are rejected over Chou et al. See MPEP 2113  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references teach core/shell quantum dots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816